Citation Nr: 0613357	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  97-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disorder, including as secondary to service-connected right 
knee disability.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee disability.  

3.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a higher initial rating for arthritis of 
the right knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for hemorrhoids.  

6.  Entitlement to an initial compensable evaluation for a 
scar of the right knee.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1974, as well as a period of active duty for training from 
July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In May 2001, the Board denied the veteran's 
claims for increased ratings and remanded the claim of 
entitlement to service connection for a low back disability.  
In a May 2002 Order from the United States Court of Appeals 
for Veterans Claims (Court), that portion of the Board's 
decision denying the claims for increased ratings was vacated 
and remanded to the Board.  The Board, in turn, remanded 
those issues to the RO in June 2003 for development 
consistent with the Court's order.  In a September 2003 
rating decision, the RO granted a separate rating of 10 
percent for degenerative changes of the right knee.  The 
veteran timely disagreed with that evaluation.  In September 
2004, the Board remanded the claim to the RO for additional 
development.  The case has returned to the Board and is ready 
for further review.  

The issues of entitlement to secondary service connection for 
a left knee disability and for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a February 2005 statement, the veteran reported that he 
believed that the RO was wrong when it made an adjustment to 
his allotment for Chapter 31 benefits.  This matter is 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  The veteran's residuals of Osgood- Schlatter's disease of 
the right knee are manifested by complaints of pain, 
stiffness, and swelling with no instability.  

2.  The veteran's arthritis of the right knee is manifested 
by essentially full extension and limitation of flexion no 
less than 90 degrees.  

3.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue.  

4.  The veteran's scar of the right knee has not been shown 
to be tender or painful on objective examination, limit 
function, or to be ulcerated or unstable, and is described as 
almost imperceptible.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of Osgood-Schlatter's disease of the right knee 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005). 

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2005).   

3.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005).

4.  The criteria for an initial compensable rating for a scar 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (as in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In reaching a conclusion concerning the evaluation of the 
disabilities here at issue, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Right Knee Osgood-Schlatter's Disease and Arthritis

The veteran's right knee Osgood-Schlatter's disease has been 
rated 10 percent disabling under DC 5257 since 1985.  That 
evaluation is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).  To assign a rating 
beyond 10 percent under DC 5257, the evidence must show 
moderate (20 percent) or severe (30 percent) subluxation or 
lateral instability.  The record, including private medical 
records, VA outpatient treatment records and VA examination 
reports, does not reflect such findings.  In fact, VA 
examinations in February 1992, September 1999, August 2003, 
and March 2005, have specifically indicated that there is no 
instability of the right knee.  Thus an increase under that 
Code is not warranted.  

In September 2003, the RO granted a separate 10 percent 
rating for the veteran's right knee disability for arthritis 
under DC 5010, effective from February 1997.  Under that 
code, degenerative or traumatic arthritis (established by X-
ray findings) will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When there is some limitation of motion, 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for arthritis of a 
major joint.  As service-connection only involves the right 
knee, the provision of this Code that applies to X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is not applicable.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See, 
38 C.F.R. Part 4, Plate II (2005).  Limitation of flexion of 
the leg is rated 10 percent at 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).  Limitation of extension 
of the leg is rated 10 percent at 10 degrees.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  In this case, there 
are no recent range of motion findings that warrant even a 
compensable rating under either Diagnostic Code 5260 or 5261 
for limitation of motion of the right knee.  See VAOPGCPREC 
9-04 (69 Fed. Reg. 59990 (2004)) (separate ratings may be 
assigned based on limitation of flexion and extension of the 
knee).  The veteran's range of motion findings for the right 
knee were noted on VA evaluations as from 0 to 105 degrees in 
September 1999, 0 to 125 degrees in August 2003, and from 0 
to 90 degrees without pain in March 2005.  Thus, the Board 
concludes that neither the veteran's extension nor his 
flexion readings more nearly approximate the criteria for a 
higher disability evaluation under DC's 5260 or 5261.  
Therefore, an increased evaluation based on limitation of 
motion is not warranted.  The ten percent assigned is for 
arthritis with less than compensable limitation of motion, 
and an increased evaluation is therefore not appropriate.  38 
C.F.R. Part 4, DC's 5003, 5010, 5260, 5261 (2005).  

It is neither contended nor shown that the veteran's service-
connected right knee disability involves ankylosis 
(Diagnostic Code  5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), removal of semilunar cartilage 
(Diagnostic Code 5259), impairment of tibia and fibula 
(Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 
5263), and thus those codes are not for application.

The veteran has continually complained of right knee pain, 
weakness, and swelling.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right knee disability to 
the extent that would support the assignment of an increased 
rating.  There is no showing of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  On VA 
examination in August 2003, the examiner noted that there was 
no incoordination or muscle atrophy.  While the veteran has 
complaints of pain, this is reflected in the 10 percent 
evaluation assigned under DC 5003.  Thus, functional 
impairment beyond that contemplated in the 10 percent 
assigned under DC 5257 and the 10 percent assigned under DC 
5003 is not shown.   See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Hemorrhoids

According to the evidence of record, no more than a zero 
percent evaluation for hemorrhoids is warranted.  Over the 
years beginning in 1996 on VA outpatient treatment records as 
well as private records in the file, hemorrhoids were noted; 
however objective findings on examination did not reflect 
manifestations that would warrant a compensable rating.  On 
VA examination in September 1999, the examiner noted no 
fissure, no thrombosed hemorrhoid, no external hemorrhoid and 
no bleeding.  While a VA examiner diagnosed intermittent 
external hemorrhoids in August 2003, a rectal examination was 
not performed at the veteran's request, and the diagnosis was 
based on only a history offered by the veteran.  Most 
recently, on VA examination in February 2005, the examiner 
noted no evidence of fissures or external hemorrhoids.  The 
veteran's guaiac was negative.  At no time in the record were 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue or evidencing frequent recurrences found.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  As such, a 10 
percent evaluation for hemorrhoids is not warranted.  

Scar of the Right Knee

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002. 67 Fed. Reg. 49590 (July 
31, 2002).  The evidence does not show that the veteran's 
scar mets the criteria for a compensable rating under the 
prior criteria.  38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002).  Neither does he 
meet the criteria for a compensable rating under the revised 
regulations.  38 C.F. R. Part 4 § 4.118 Diagnostic Codes 7801 
to 7805 (effective August 30, 2002).  

The veteran has been granted service connection for a scar of 
the right knee and a noncompensable evaluation has been 
assigned, effective from August 1999, using Diagnostic Code 
7805.  Diagnostic Code 7805 under both criteria allows scars 
to be rated on the limitation of function of the part 
affected.  There is no showing in the record that the veteran 
has any limitation of function due to his scar of the right 
knee.  Thus a compensable evaluation is not warranted under 
that Code.  

Under the old and new criteria, Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  On one VA examination in August 2003, 
the examiner noted that the veteran's scar was well healed 
and essentially asymptomatic except for occasional pain.  
Another VA examination conducted that same month found that 
the scar was well healed and mildly tender intermittently.  
While the evidence documents a complaint of pain, there is no 
showing of objective manifestations of tenderness or pain on 
palpation which would warrant a compensable evaluation.  As 
such, a rating of 10 percent is not warranted for the 
veteran's scar of the right knee under 7804 either prior to 
or after August 30, 2002.  There is no showing of ulceration, 
thus a compensable rating is not warranted under DC 7803 of 
the prior criteria.  In addition, there is no showing that 
the scar is unstable; therefore, a compensable rating under 
7803 under the new criteria is not warranted.  

In addition, as noted on VA examination in March 2005, the 
scar is described as almost imperceptible and thus, the scar 
is not shown to exceed 12 square inches.  As such, a 
compensable evaluation is not warranted under DC 7801 under 
the new criteria.  Since the scar is not shown to be greater 
than 144 square inches, DC 7802 under the new criteria would 
not apply.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, two issues - the evaluation of the hemorrhoids 
and the Osgood-Schlatter's disease of the right knee - arise 
from a 1998 rating decision, and two issues were raised in a 
notice of disagreement following the September 2003 rating 
decision that assigned initial ratings for arthritis and scar 
of the right knee.  

Concerning the timing of notice involving the issues arising 
from the 1998 rating decision, the unfavorable RO decision 
was already decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication will not result in any 
prejudice to the appellant.

The initial ratings assigned in September 2003 represent a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion that is binding on 
the Board (see, 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2005)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

Here, Section 5103(a) notice was given for the underlying 
issue of service connection for the right knee scar in a July 
2003 letter, and notice concerning the evaluation of the 
Osgood-Schlatter's disease, arthritis, and hemorrhoids was 
given in a September 2004 letter.  Additional notice was also 
provided in a January 2005 letter, and in letters in July 
2003, June 2003, June 2002, and August 2001.  Moreover, the 
veteran was given the text of 38 C.F.R. § 3.159 in 
supplemental statements of the case in January 2006 and 
September 2003, and in a June 2004 statement of the case.  
The Board concludes that the veteran was provided proper 
notice on the issues before the Board by a combination of 
these various documents.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, which are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  
      
Here, to the extent that there was any deficiency in the 
notice concerning the underlying claims for service 
connection for hemorrhoids or for the right knee Osgood-
Schlatter's disease, arthritis, or scar, the service-
connection claims have been substantiated.  Consequently, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Moreover, as the Board 
concludes that where the preponderance of the evidence is 
against the appellant's claims for higher ratings, any 
questions as to the effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, he 
has testified at a hearing, and he has not identified any 
records which could be pertinent to his claim that have not 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

An increased rating for Osgood-Schlatter's disease of the 
right knee, currently evaluated as 10 percent disabling, is 
denied.  

A higher initial rating for arthritis of the right knee, 
currently evaluated as 10 percent disabling, is denied.  

A compensable evaluation for hemorrhoids is denied.  

A compensable initial evaluation for a scar of the right knee 
is denied. 


REMAND

In September 2004, the Board instructed that the veteran's 
claims folder should be returned to the examiner who 
conducted the August 2003 VA examination for clarification of 
the opinion in that examination report or, if that examiner 
was not available, the veteran should be examined and opinion 
obtained concerning whether any current back disability was 
related to disease or injury during the veteran's active 
military service or to the current service-connected right 
knee disability.  The veteran was scheduled for an 
examination, but the examiner did not give an opinion 
concerning whether the veteran had any back disability 
related to the service-connected right knee disability.  The 
Board is obligated to ensure compliance with its directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

As to the claim for service connection for the left knee, as 
secondary to the service-connected right knee, the record 
reflects that the veteran was diagnosed with Osgood-Schlatter 
disease of both knees in September 1999 on VA examination.  
In addition, the veteran was found on X-rays during service 
to have of bipartite patella of the left knee.  The RO has 
not obtained a medical opinion as to the etiology of the left 
knee complaints.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) to comply with Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner and the 
examiner must indicate in the 
examination report that this has been 
accomplished.  The examiner should 
examine the veteran's low back and left 
knee, and request any tests that are 
indicated.  Then the examiner must 
offer an opinion with complete 
rationale as to whether each diagnosis 
involving the back and the left knee is 
at least as likely as not (a 50 percent 
probability or greater) due to or 
aggravated by (i.e., increased in 
disability by) the veteran's service-
connected right knee disorder.  The 
examiner should also give an opinion 
concerning whether any left knee 
disability is related to disease or 
injury of that knee during active 
military service.  In so doing, the 
examiner should specifically discuss 
the significance, if any, of the 
inservice finding of bipartite patella.  


3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439 (1995), to the 
effect that when aggravation of a 
veteran's nonservice-connected condition 
is proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


